Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Notes
Note that the independent claims do not require the baffle to be a non-monolithic, non-unitary element, where the tube and the attachment portion are separate discrete elements. Considering that the welding is a product by process limitation, a unitary, one-piece, monolithic insert reads on the claims.

Claim interpretation
The specification doesn’t specifically define and limit the meaning of the term “congruent” recited in claims 21 and 23. Therefore it is interpreted in BRI to have its common meaning which means “in agreement or harmony”. This is consistent with the specification because the specification did not require it to be identical because clearly the flange ring is not identical with the land region, maybe in some areas, but not completely and in whole. Moreover, the specification discloses “generally congruent” ([0045]), or “congruent or substantially congruent” ([0049]), which means a totally identical shape was not meant in the specification. If a certain portion of the elements was meant to be congruent, that portion should be specifically recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 10, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Durkin (US 2018/0003058).
With regard to claim 1:
Uechi discloses an airfoil comprising: an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 2, 5), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 2, 5), the airfoil wall circumscribing an internal core cavity (Fig. 2); a platform attached with the first end of the airfoil wall (Fig. 5-10), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 6-10); and a baffle (71, 81, 91) formed of a tube and an attachment portion (Fig. 6-10), the tube extending in the internal core cavity and the attachment portion having a flange ring (72, 82, 92) that is joined in a first weld joint with the land region ([0049], Fig. 6-10), wherein the tube is connected to the attachment portion at a second weld joint (Uechi, [0065], [0072]).
Uechi does not appear to explicitly disclose that the first weld joint is endless around the flange ring and the land region, and that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of all of the fluid is forced into the interior or plenum 34 formed by the hollow insert.
With regard to the tube including a flared end, Durkin, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection ([0036]). Durkin teaches that this arrangement provides the advantage that there is no discontinuity on the internal surface of the tube which results in improved air flow and minimal turbulence within the tube ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Durkin with the connection of Uechi, to yield predictable results of connecting the tube to the attachment portion. This modification will further provide the benefits taught by Durkin listed above.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by the combination of Uechi and Beeck and Durkin. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 3, the combination of Uechi and Beeck and Durkin further discloses that the tube and the attachment portion overlap at the second weld joint (Uechi, Fig. 7, [0065]).

With regard to claim 4, the combination of Uechi and Beeck and Durkin further discloses that the second weld joint is continuous around the tube (Uechi, Fig. 6, [0065], [0072]. Note that a continuous weld is interpreted as a weld that is continuous along its path and is not equivalent to an endless weld. This is consistent with applicant’s interpretation since claims 1 recites an endless weld but claim 4 only recites a continuous weld).

With regard to claim 10, the combination of Uechi and Beeck and Durkin further discloses that the flange ring has four perimeter apexes (Uechi, see the shape of 62 in Fig. 2).

With regard to claim 13:
Uechi discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Fig. 4, [0038]), the turbine section having a turbine airfoil that includes an airfoil section ([0043]) having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 2, 5), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 2, 5), the airfoil wall circumscribing an internal core cavity (Fig. 2), a platform attached with the first end of the airfoil wall (Fig. 5-10), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 6-10), and a baffle (71, 81, 91) formed of a tube and a continuous flange (Fig. 6-10), the tube extending in the internal core cavity and the continuous flange being joined in a weld joint to the platform at the land region ([0049], Fig. 6-10), wherein the tube is connected to the attachment portion at a second weld joint (Uechi, [0065], [0072]).
Uechi does not appear to explicitly disclose that the first weld joint is endless around the flange ring and the land region, and that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Uechi’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency. As evidence that forcing of cooling air inside the cavity without leakage is a perceived goal see Kercher (US 3,301,527) teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert.
With regard to the tube including a flared end, Durkin, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection ([0036]). Durkin teaches that this arrangement provides the advantage that there is no discontinuity on the internal surface of the tube which results in improved air flow and minimal turbulence within the tube ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Durkin with 
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by the combination of Uechi and Beeck and Durkin. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 21, the combination of Uechi and Beeck and Durkin further discloses that the flange ring is congruent with the land region (Uechi, Fig. 6-10. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 22, the combination of Uechi and Beeck and Durkin further discloses that the first weld joint is airtight (Beeck, [0023]).

With regard to claim 23, the combination of Uechi and Beeck and Durkin further discloses that the continuous flange is congruent with the land region (Uechi, Fig. 6-10. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 24, the combination of Uechi and Beeck and Durkin further discloses that the weld joint is airtight (Beeck, [0023]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Durkin (US 2018/0003058), as applied to claim 1 above, and further in view of Johnston et al. (US 2010/0129196), referred to hereafter as Johnston.
With regard to claim 9:
The combination of Uechi and Beeck and Durkin discloses the airfoil of claim 1, as set forth above, and further discloses that the tube defines a first tube end and a second tube end, the first tube end is connected in the weld joint (Fig. 6, 7).
The combination of Uechi and Beeck and Durkin does not appear to explicitly disclose a cover connected to an end of the tube opposite the flared end of the tube.
However, Johnston, which is in the same field of endeavor of airfoils, teaches an airfoil with baffles formed of tubes and attachment portions (Fig. 1), the tube defines a first tube end and a second tube end, the first tube end is connected to the attachment portion (Fig. 1), and further comprising a cover (120, Fig. 1, 4, 5, 7) connected to the second tube end to prevent cooling fluid from flowing out from the airfoil ([0025], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the cover of Johnston to the airfoil of the combination of Uechi and Beeck and Durkin in order to prevent cooling fluid from flowing out from the airfoil, as both references and the claimed invention are directed to airfoil baffles.  Such a modification will have the predictable results of preventing cooling fluid from flowing out from the airfoil and has a reasonable expectation of success as demonstrated by Johnston.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 3, 4, 10, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Foster (US 2004/0156759).
With regard to claim 1:
Uechi discloses an airfoil comprising: an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 2, 5), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 2, 5), the airfoil wall circumscribing an internal core cavity (Fig. 2); a platform attached with the first end of the airfoil wall (Fig. 5-10), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 6-10); and a baffle (71, 81, 91) formed of a tube and an attachment portion (Fig. 6-10), the tube extending in the internal core cavity and the attachment portion having a flange ring (72, 82, 92) that is joined in a first weld joint with the land region ([0049], Fig. 6-10), wherein the tube is connected to the attachment portion at a second weld joint (Uechi, [0065], [0072]).
Uechi does not appear to explicitly disclose that the first weld joint is endless around the flange ring and the land region, and that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of all of the fluid is forced into the interior or plenum 34 formed by the hollow insert.
With regard to the tube including a flared end, Foster, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection (Fig. 2, 3, abstract, [0004], [0005], [0017], [0025]. See also [0019] for a teaching of welding at the flared end, similar to the applicant’s disclosure and the Uechi). Foster teaches that this arrangement provides a uniform flow, improves the flow restriction, and provides a more uniform velocity gradient which will further reduce flow restriction ([0029]), and provides performance benefits ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Foster with the connection of Uechi, to yield predictable results of connecting the tube to the attachment portion. This modification will further provide the benefits taught by Foster listed above.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by the combination of Uechi and Beeck and Foster. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 3, the combination of Uechi and Beeck and Foster further discloses that the tube and the attachment portion overlap at the second weld joint (Uechi, Fig. 7, [0065]).

With regard to claim 4, the combination of Uechi and Beeck and Foster further discloses that the second weld joint is continuous around the tube (Uechi, Fig. 6, [0065], [0072]. Note that a continuous weld is interpreted as a weld that is continuous along its path and is not equivalent to an endless weld. This is consistent with applicant’s 

With regard to claim 10, the combination of Uechi and Beeck and Foster further discloses that the flange ring has four perimeter apexes (Uechi, see the shape of 62 in Fig. 2).

With regard to claim 13:
Uechi discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Fig. 4, [0038]), the turbine section having a turbine airfoil that includes an airfoil section ([0043]) having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 2, 5), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 2, 5), the airfoil wall circumscribing an internal core cavity (Fig. 2), a platform attached with the first end of the airfoil wall (Fig. 5-10), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 6-10), and a baffle (71, 81, 91) formed of a tube and a continuous flange (Fig. 6-10), the tube extending in the internal core cavity and the continuous flange being joined in a weld joint to the platform at the land region ([0049], Fig. 6-10), wherein the tube is connected to the attachment portion at a second weld joint (Uechi, [0065], [0072]).
Uechi does not appear to explicitly disclose that the first weld joint is endless around the flange ring and the land region, and that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Uechi’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency. As evidence that forcing of cooling air inside the cavity without leakage is a perceived goal see Kercher (US 3,301,527) teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert.
With regard to the tube including a flared end, Foster, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection (Fig. 2, 3, abstract, [0004], [0005], [0017], [0025]. See also [0019] for a teaching of welding at the flared end, similar to the applicant’s disclosure and the Uechi). Foster teaches that this arrangement provides a uniform flow, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Foster with the connection of Uechi, to yield predictable results of connecting the tube to the attachment portion. This modification will further provide the benefits taught by Foster listed above.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by the combination of Uechi and Beeck and Foster. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus 

With regard to claim 21, the combination of Uechi and Beeck and Foster further discloses that the flange ring is congruent with the land region (Uechi, Fig. 6-10. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 22, the combination of Uechi and Beeck and Foster further discloses that the first weld joint is airtight (Beeck, [0023]).

With regard to claim 23, the combination of Uechi and Beeck and Foster further discloses that the continuous flange is congruent with the land region (Uechi, Fig. 6-10. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 24, the combination of Uechi and Beeck and Foster further discloses that the weld joint is airtight (Beeck, [0023]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck and Foster (US 2004/0156759), as applied to claim 1 above, and further in view of Johnston et al. (US 2010/0129196), referred to hereafter as Johnston.
With regard to claim 9:
The combination of Uechi and Beeck and Foster discloses the airfoil of claim 1, as set forth above, and further discloses that the tube defines a first tube end and a second tube end, the first tube end is connected in the weld joint (Fig. 6, 7).
The combination of Uechi and Beeck and Foster does not appear to explicitly disclose a cover connected to an end of the tube opposite the flared end of the tube.
However, Johnston, which is in the same field of endeavor of airfoils, teaches an airfoil with baffles formed of tubes and attachment portions (Fig. 1), the tube defines a first tube end and a second tube end, the first tube end is connected to the attachment portion (Fig. 1), and further comprising a cover (120, Fig. 1, 4, 5, 7) connected to the second tube end to prevent cooling fluid from flowing out from the airfoil ([0025], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the cover of Johnston to the airfoil of the combination of Uechi and Beeck and Foster in order to prevent cooling fluid from flowing out from the airfoil, as both references and the claimed invention are directed to airfoil baffles.  Such a modification will have the predictable results of preventing cooling fluid from flowing out from the airfoil and has a reasonable expectation of success as demonstrated by Johnston.
****************************************************************************************************
Claims 1, 3, 4, 9, 10, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kercher (US 3,301,527) in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck, and Kretschmer (US 2008/0079308).
With regard to claim 1:
Kercher discloses an airfoil comprising: an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 1-4), the first and second sides spanning in a longitudinal direction between first and second ends, the airfoil wall circumscribing an internal core cavity (34, Fig. 3, 4); a platform attached with the first end of the airfoil wall (Fig. 1, 2, 4), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 2, 4); and a baffle (combination of 28 and 30) formed of a tube (28) and an attachment portion (32), the tube extending in the internal core cavity and the attachment portion having a flange ring that is joined in a first weld joint with the land region (Fig. 4), wherein the tube is connected to the attachment portion at a second weld joint (Kercher, Col. 3; lines 9-16).
Kercher discloses that the first weld is in a manner so that all of the fluid is forced into the interior of the cavity which means the weld is sealed and gastight and the only way that the weld is completely sealed and gastight is to have an endless weld (see Col. 3; lines 13-16 teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert), however, Kercher doesn’t spell out the word “endless” in verbatim. Kercher also doesn’t 
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Kercher’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency.
With regard to the tube including a flared end, Kretschmer, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Kretschmer with the connection of Kercher, to yield predictable results of connecting the tube to the attachment portion.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 3, the combination of Kercher and Beeck and Kretschmer further discloses that the tube and the attachment portion overlap at the second weld joint (Kercher, Fig. 4).

With regard to claim 4, the combination of Kercher and Beeck and Kretschmer further discloses that the second weld joint is continuous around the tube (Kercher, Col. 3; lines 9-16. Note that a continuous weld is interpreted as a weld that is continuous along its path and is not equivalent to an endless weld. This is consistent with 

With regard to claim 9, the combination of Kercher and Beeck and Kretschmer further discloses a cover (Kercher, 32) connected to an end of the tube opposite the flared end of the tube (Kercher, Fig. 4).

With regard to claim 10, the combination of Kercher and Beeck and Kretschmer further discloses that the flange ring has four perimeter apexes (Kercher, Fig. 3).

With regard to claim 13:
Kercher discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Col. 1; line 12-14, these are inherent in jet engines), the turbine section having a turbine airfoil that includes an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 1-4), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 1-4), the airfoil wall circumscribing an internal core cavity (34, Fig. 3, 4), a platform attached with the first end of the airfoil wall (Fig. 1, 2, 4), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 2, 4), and a baffle (combination of 28 and 30) formed of a tube (28) and a continuous flange (Fig. 4), the tube extending in the 
Kercher discloses that the first weld is in a manner so that all of the fluid is forced into the interior of the cavity which means the weld is sealed and gastight and the only way that the weld is completely sealed and gastight is to have an endless weld (see Col. 3; lines 13-16 teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert), however, Kercher doesn’t spell out the word “endless” in verbatim. Kercher also doesn’t appear to explicitly disclose that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Kercher’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency.
With regard to the tube including a flared end, Kretschmer, which is solving the same problem of connecting two tubes pieces, teaches a tube connected to an attachment portion at a weld joint where the tube includes a flared end at the connection ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the flaring at the second joint of Kretschmer with the connection of Kercher, to yield predictable results of connecting the tube to the attachment portion.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 21, the combination of Kercher and Beeck and Kretschmer further discloses that the flange ring is congruent with the land region (Kercher, Fig. 1-4. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 22, the combination of Kercher and Beeck and Kretschmer further discloses that the first weld joint is airtight (Beeck, [0023]).

With regard to claim 23, the combination of Kercher and Beeck and Kretschmer further discloses that the continuous flange is congruent with the land region (Kercher, Fig. 1-4. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 24, the combination of Kercher and Beeck and Kretschmer further discloses that the weld joint is airtight (Beeck, [0023]).
--------------------------------------------------------------------------------------------------------------------
Claims 1, 3, 4, 9, 10, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kercher (US 3,301,527) in view of Beeck et al. (US 2009/0081048), referred to hereafter as Beeck, and Leonard, Jr. (US 4,065,846), referred to hereafter as Leonard.
With regard to claim 1:
Kercher discloses an airfoil comprising: an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 1-4), the first and second sides spanning in a 
Kercher discloses that the first weld is in a manner so that all of the fluid is forced into the interior of the cavity which means the weld is sealed and gastight and the only way that the weld is completely sealed and gastight is to have an endless weld (see Col. 3; lines 13-16 teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert), however, Kercher doesn’t spell out the word “endless” in verbatim. Kercher also doesn’t appear to explicitly disclose that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Kercher’s goal is to carry the cooling flow inside the airfoil and cool the airfoil and any leakage would be an inefficiency.
With regard to the tube including a flared end, Leonard, which is solving the same problem of connecting two tubes pieces, teaches that flaring is one of the ways that two tube segments can be joined together (Col. 6; lines 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different ways of connecting the tube to the attachment portion because there are only a finite number of identified, predictable ways of connecting two tubular segments (with regard to their diameters) with a reasonable expectation of success and it would have been obvious to try the finite number of ways of connecting two tubular segments and choose one of them that best suits the situation at hand. In this case, the finite number of connecting two tubular segments, with regard to their diameters, is that their diameters are equal and they are connected with a flush arrangement, their diameters are equal and they are connected with one having a flared end, or their diameters are not equal. Leonard also teaches that the flaring is one of the alternatives of the finite number of ways of connecting two 
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 3, the combination of Kercher and Beeck and Leonard further discloses that the tube and the attachment portion overlap at the second weld joint (Kercher, Fig. 4).

With regard to claim 4, the combination of Kercher and Beeck and Leonard further discloses that the second weld joint is continuous around the tube (Kercher, Col. 

With regard to claim 9, the combination of Kercher and Beeck and Leonard further discloses a cover (Kercher, 32) connected to an end of the tube opposite the flared end of the tube (Kercher, Fig. 4).

With regard to claim 10, the combination of Kercher and Beeck and Leonard further discloses that the flange ring has four perimeter apexes (Kercher, Fig. 3).

With regard to claim 13:
Kercher discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Col. 1; line 12-14, these are inherent in jet engines), the turbine section having a turbine airfoil that includes an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 1-4), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 1-4), the airfoil wall circumscribing an internal core cavity (34, Fig. 3, 4), a platform attached with the first end of the airfoil wall (Fig. 1, 2, 4), the platform including an opening that opens into the internal core cavity and a land region 
Kercher discloses that the first weld is in a manner so that all of the fluid is forced into the interior of the cavity which means the weld is sealed and gastight and the only way that the weld is completely sealed and gastight is to have an endless weld (see Col. 3; lines 13-16 teaching that “The insert 28 may be suitably welded or otherwise secured to the scaling means so that all of the fluid is forced into the interior or plenum 34 formed by the hollow insert), however, Kercher doesn’t spell out the word “endless” in verbatim. Kercher also doesn’t appear to explicitly disclose that the tube includes a flared end at the second weld joint.
With regard to the endless weld joint, Beeck, which is in the same field of endeavor of turbine airfoil cooling, teaches an airfoil with a cooling cavity (34, Fig. 2) and further teaches welding an insert to the airfoil wall with endless welding in order to provide a gastight sealed connection ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Beeck and make the first weld joint an endless weld around the flange ring and the land region in order to provide a gastight sealed connection that prevents leakage of cooling air without passing through the airfoil cavity, since Kercher’s goal is to 
With regard to the tube including a flared end, Leonard, which is solving the same problem of connecting two tubes pieces, teaches that flaring is one of the ways that two tube segments can be joined together (Col. 6; lines 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different ways of connecting the tube to the attachment portion because there are only a finite number of identified, predictable ways of connecting two tubular segments (with regard to their diameters) with a reasonable expectation of success and it would have been obvious to try the finite number of ways of connecting two tubular segments and choose one of them that best suits the situation at hand. In this case, the finite number of connecting two tubular segments, with regard to their diameters, is that their diameters are equal and they are connected with a flush arrangement, their diameters are equal and they are connected with one having a flared end, or their diameters are not equal. Leonard also teaches that the flaring is one of the alternatives of the finite number of ways of connecting two tubular segments, with a reasonable expectation of success as demonstrated by Leonard.
The limitation “the tube is connected to the attachment portion at a second weld joint” is being treated as a product by process limitation; that is that the connection between the tube and the attachment portion is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 21, the combination of Kercher and Beeck and Leonard further discloses that the flange ring is congruent with the land region (Kercher, Fig. 1-4. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 22, the combination of Kercher and Beeck and Leonard further discloses that the first weld joint is airtight (Beeck, [0023]).

With regard to claim 23, the combination of Kercher and Beeck and Leonard further discloses that the continuous flange is congruent with the land region (Kercher, Fig. 1-4. They are congruent because their ends seat nicely and completely in contact).

With regard to claim 24, the combination of Kercher and Beeck and Leonard further discloses that the weld joint is airtight (Beeck, [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar baffles with tubes and attachment portions. 
In order to make the record clear, it should be noted that EP 3 279 434, listed in the IDS and used by foreign offices, does not qualify as prior art because its date doesn’t fulfill the prior art requirements in US practice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745